Opinion issued August 9, 2007.
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00536-CV



IN RE DAVID HENRY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relator, David Henry, challenges the trial
court's June 18, 2007 temporary restraining order. (1) 
	We dismiss the petition for writ of mandamus.  See In re Cornyn, 27 S.W.3d
327, 332 fn. 11 (Tex. App.--Houston [1st Dist.] 2000, orig. proceeding); Hermann
Hosp. v. Thu Nga Thi Tran, 730 S.W.2d 56, 57 (Tex. App.--Houston [14th Dist.]
1987, no writ).PER CURIAM

Panel consists of Justices Nuchia, Hanks, and Bland.
 
1.              
     -       
         -